Citation Nr: 0614956	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  90-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Briquet's syndrome.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to October 4, 2002, and as 70 percent disabling 
thereafter.

4.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia.

5.  Entitlement to an earlier effective date for an award of 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.






REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1970 until 
April 1974. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri, 
which denied the benefit sought on appeal.

The veteran's claim as to Briquet's syndrome was previously 
before the Board in February 1991, December 1991, May 1994 
and June 1996.  On those occasions, remands were ordered to 
accomplish further development.  A subsequent remand solely 
as to the back disability was ordered in June 2003.

The Board's June 2003 decision denied the veteran's request 
to reopen his claim of entitlement to service connection for 
Briquet's syndrome.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2005 Order, the Court vacated the June 
2003 Board decision (as to the Briquet's syndrome claim only) 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

Most recently, the matter was before the Board in March 2005.  
Also certified for appeal was the issue of entitlement to 
service connection for a back disability.  At that time, it 
was observed that the veteran had submitted a timely notice 
of disagreement as to a March 2003 rating decision that 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective May 29, 1990, and a 70 percent 
evaluation from October 4, 2002.  That determination also 
granted TDIU effective October 4, 2002. It was further 
observed that the veteran had also submitted a timely notice 
of disagreement as to a July 2003 rating action that granted 
a 10 percent evaluation for fibromyalgia, effective November 
30, 1992.  No statement of the case had been issued in 
response to those notices of disagreement.  As such, those 
issues were remanded so that the RO could provide such 
statement of the case.  Additionally, the perfected claims 
involving Briquet's syndrome and a back disability were also 
remanded for further development.  In the case of the claim 
of entitlement to service connection for Briquet's syndrome, 
it was determined that new and material evidence had been 
received to reopen the claim.
 
The Board further notes that, in a September 2000 
communication, the veteran requested service connection for a 
"middle back" disability.  This is contemplated as part of 
his claim of entitlement to service connection for a back 
disability generally.


FINDINGS OF FACT

1.  The competent evidence demonstrates a current diagnosis 
of Briquet's syndrome which is causally related to active 
service.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed back disability is causally 
related to active service.  

3.   Prior to October 4, 2002, the veteran's PTSD is 
productive of complaints including irritability, anxiety, 
sleeping difficulties, recurring dreams, anger problems and 
hypervigilance; objectively, the evidence reveals some memory 
and concentration deficit, with some disorganization of 
thought and with Global Assessment of Functioning (GAF) 
scores ranging from 48 to 60.

4.  From October 4, 2002, the veteran's PTSD is productive of 
complaints including
intrusive memories, nightmares, diminished interest in normal 
activities, detachment from others, restricted affect, sleep 
disturbance, anger outbursts, concentration problems and 
hypervigilance with exaggerated startle response; 
objectively, he was oriented and able to express himself 
clearly, and was assigned a GAF score of 45.

5.  Throughout the rating period on appeal, the veteran's 
fibromyalgia has been productive of complaints including 
joint and muscle pain; objectively, the evidence demonstrates 
exacerbations of the disease at least one-third of the time, 
but without any showing of limitation of motion of any joint 
or joint group, or any showing of muscle impairment to 
compensable levels.  

6.  The competent evidence fails to demonstrate that the 
veteran was unable to maintain substantially gainful 
employment prior to October 4, 2002, as a result of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Briquet's syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

2.  A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

3.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD prior to October 4, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

4.  The criteria for entitlement to an evaluation in excess 
of 70 percent for PTSD from October 4, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).  

5.  The criteria for entitlement to an evaluation of 20 
percent for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes 5002, 5025 (2005).

6.  The criteria for entitlement to an effective date prior 
to October 4, 2002, for an award of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's claims of entitlement to 
increased ratings for PTSD and fibromyalgia, and his claim of 
entitlement to an earlier effective date for TDIU, the 
veteran is appealing his initial rating assignments.  In this 
regard, because service connection has been granted as to 
these disabilities, those claims are now substantiated.  As 
such, his filing of a notice of disagreement does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
Here, a May 2005 statement of the case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DCs) for the 
disabilities at issue (38 C.F.R. § 4.71a, DC 5025 as to 
fibromyalgia and 38 C.F.R. § 4.130, Diagnostic Code 9411 with 
respect to PTSD), and included a description of the rating 
formulas for all possible schedular ratings under those 
diagnostic codes.  The AOJ letters, rating decision and the 
statement of the case thus informed the appellant of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the 
evaluations that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher (compensable) rating for the 
service-connected disabilities at issue.  

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of a July 2005 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, an April 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision as to the veteran's claim of 
entitlement to service connection for a back disability was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
wife and daughters, as well as from former employers, are 
affiliated with the claims file.  Furthermore, the veteran's 
own statements in support of his appeal, to include testimony 
provided at hearings before the RO in May 1990 and October 
1996 are of record.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Service connection- Briquet's syndrome

The veteran is claiming entitlement to service connection for 
Briquet's syndrome.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The question of whether the veteran has a current disability 
of Briquet's syndrome is complicated by the fact that he is 
service-connected for fibromyalgia, a disability with similar 
symptomatology.  However, upon VA examination in February 
2006 the veteran was clearly diagnosed with both Briquet's 
syndrome and fibromyalgia.  Although the VA examiner was 
unable say without speculation what percentage of the 
veteran's manifestations were due to each disability, or to 
the veteran's other related disabilities including PTSD, 
chronic fatigue and somatization disorder, this speaks to the 
extent of disability rather than to the mere existence of a 
diagnosis.  Therefore, as a diagnosis of Briquet's syndrome 
is established per the February 2006 VA examination report, 
the first element of a service connection claim has been 
satisfied.  

Before addressing the next-element of service connection, in-
service incurrence or aggravation, it is noted that a July 
1993 VA examination reveals complaints of muscle pain and 
fatigue dating back to age 14, which may relate to Briquet's 
syndrome.  As such, the Board must consider whether the 
disability preexisted service.  In this regard, a veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  This presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111.  For a preexisting injury or disease to have been 
aggravated by active military, naval or air service, there 
must be an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

It is observed that the veteran's September 1970 preinduction 
examination was normal.  As such, the presumption of 
soundness applies here.  Moreover, the evidence does not 
contain clear and unmistakable evidence to rebut such 
presumption.  Therefore, the veteran is found to be in sound 
condition upon entry to active duty and the appropriate 
inquiry is whether Briquet's syndrome was incurred in, rather 
than aggravated by, active service.

Regarding in-service incurrence, the veteran's medical 
records during active duty reveal headaches in October 1971, 
November 1971 and January 1972.  Additionally, generalized 
weakness and nonspecific body aches are noted in a service 
medical record dated in July 1973.  While the headaches were 
at times attributed to migraines, no diagnosis was rendered 
as to the generalized pain and weakness.

The question for consideration, then, is whether the 
veteran's currently diagnosed Briquet's syndrome is causally 
related to his in-service symptoms.  In this regard, the 
Board calls attention to a July 1996 letter written by H. R. 
P., D.O.  That doctor had treated the veteran for chronic 
pain syndrome and fibromyalgia for 5 years.  He expressed his 
opinion that fibromyalgia had its inception in 1972, during 
the veteran's active duty.  In reaching that conclusion, Dr. 
H. R. P. stated that he had considered the veteran's medical 
history.  Thus, his opinion is found to be probative.  

On the basis of the July 1996 letter from H. R. P., service 
connection for fibromyalgia was granted in a June 2003 Board 
decision.  It logically follows that, since the veteran has a 
clear diagnosis of Briquet's syndrome, which a competent VA 
examiner has distinguished from his service-connected 
fibromyalgia, and since the symptoms demonstrated in service 
could reasonably be attributed to either disability, a grant 
of service connection is also appropriate for Briquet's 
syndrome.  Indeed, past remands have requested examinations 
in an attempt to gain clarity as to the distinctions between 
the veteran's fibromyalgia and Briquet's syndrome.  As 
indicated by the VA examiner in February 2006, however, any 
attempt to designate individual symptoms to one disability or 
the other would involve speculation.  Under these 
circumstances, the Board finds that the evidence is at least 
in equipoise as to the question of whether the currently 
diagnosed Briquet's syndrome is causally related to service, 
and as such, doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, a grant of service connection for 
Briquet's syndrome is warranted here.

II.  Service connection- back disability

The veteran is claiming entitlement to service connection for 
a back disability.  At the outset, it is noted that x-ray 
studies performed in October 2002 reveal multi-level 
degenerative and osteoarthritic changes of the lower thoracic 
and lumbar spine.  As such, the Board has considered whether 
presumptive service connection for chronic disease is 
warranted in the instant case.  Indeed, under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   As the evidence of record 
fails to establish any clinical manifestations of arthritis 
of the spine within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A review of a July 1993 VA examination reveals complaints of 
muscle pain and fatigue, including of the spine, dating back 
to age 14.  As such, the Board must consider whether a back 
disability preexisted service.  Again, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111.  

It is observed that the veteran's September 1970 preinduction 
examination revealed a normal spine and musculoskeletal 
system.  As such, the presumption of soundness applies here.  
Moreover, the evidence does not contain clear and 
unmistakable evidence to rebut such presumption.  Therefore, 
the veteran is found to be in sound condition upon entry to 
active duty and the appropriate inquiry is whether a back 
disability was incurred in, rather than aggravated by, active 
service.

There is no dispute as to the existence of a current 
disability here.  Indeed, VA examination in October 2002 
shows a diagnosis of chronic lumbosacral strain/sprain.  
However, such current disability is not shown to have been 
incurred in active service, as will be explained below.  

The veteran's service medical records reveal treatment for 
back strain in October 1970, sustained in a fall.  However, 
no subsequent complaints or treatment are found in the 
service medical records.  Moreover, the post-service 
treatment records do not show complaints or treatment for 
back problems until August 1987.  At that time, the veteran 
complained of back pain during a psychiatric evaluation at 
the Ozark Center.  Such complaints were determined to be 
somatic in nature.  A March 1988 private psychiatric report 
noted a long history of back complaints.  He was again found 
to have a somatization disorder.  

Beginning in 1989, the VA outpatient treatment records begin 
to document back complaints.  In a January 1989 treatment 
report, he indicated a 16-year history of back pain.  
Moreover, in January 1990 the veteran reported muscular 
spasms in his back.  An x-ray report taken that month 
demonstrated an old T-12 change compatible with a previous 
injury.  

VA outpatient treatment reports dated in 1993 and 1995 
continue to reflect complaints referable to the spine.  
Furthermore, in a January 1993 letter, H. R. P., D. O., 
states that he had treated the veteran over the past year for 
chronic back pain.   Complaints of persistent back pain are 
also seen in private medical reports dated from 1997 through 
1999.  Indeed, a December 1998 report from the Neosho Bone 
and Joint Clinic indicated that lumbar, thoracic and cervical 
manipulation was performed.  These records, while noting 
chronic back and neck pain, do not contain any diagnoses of a 
chronic back disability.  Indeed, a finding of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The October 
2002 VA examination did contain a diagnosis of lumbosacral 
strain/sprain, but the VA examiner did not state that such 
disability was causally related to active service. 

Based on the above evidence, it cannot be concluded that the 
veteran's currently diagnosed back disability was incurred in 
active service.  Again, there is only an isolated incident of 
treatment for a back problem in service, and no documented 
complaints or treatment for over a decade following 
separation.  Indeed, the first objective finding of a back 
problem is not noted until an x-ray in 1990.  Moreover, the 
competent evidence of record fails to find a causal 
relationship between the current disability and active 
service.  To the contrary, the VA examiner in October 2002 
reached the opposite conclusion and determined that the 
veteran's in-service injury in 1970 was not the cause of his 
current back disability.  He indicated that the veteran's 
current symptoms related to a T-12 injury.  Moreover, while 
such T-12 compression was shown in x-rays dated in 1990, with 
a finding that it was compatible with a prior injury, the VA 
examiner did not believe that such injury related to the 
veteran's back strain treated in service.  He opined that if 
the veteran had suffered a T-12 injury in service, it would 
have been sufficiently serious that x-rays would likely have 
been taken at the time.  However, as he observed, such did 
not occur.   He also stated that if the T-12 injury had 
occurred in service, it would have caused significant pain 
that would likely have caused him to seek more frequent 
treatment.  Rather, the veteran stated that he had water 
skied until 1975, four years after the in-service complaints 
of back pain.  Finally, the VA examiner observed that the 
veteran worked as a machinist following service.  He stated 
that, if a compression fracture had occurred in service, the 
veteran would not have been able to perform that job.  He 
also would have been unable to perform his duties in service.  

The Board finds the October 2002 opinion from the VA examiner 
to be persuasive.  Indeed, it was rendered following a review 
of the claims file and after a thorough examination of the 
veteran.  Moreover, the VA examiner provided a clear 
rationale, consistent with the evidence of record, in support 
of his conclusions.  Thus, his opinion is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes his findings.  Indeed, while a July 1996 letter 
written by Dr. H. R. P. linked the veteran's fibromyalgia to 
active service, he did not make that causal relationship with 
respect to a back disability.  In fact, in an earlier January 
1993 letter, he stated that the veteran's back pain appeared 
to be related to myofascial pain.  No other competent 
evidence relates a current back disability to active service.  

The veteran himself has expressed the belief that his current 
back disability is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence fails to indicate that a back 
disability was incurred during active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Increased rating- PTSD

The veteran is claiming entitlement to a higher initial 
rating for his service-connected PTSD.  Prior to October 4, 
2002, he is assigned a 50 percent evaluation for this 
disability.  

It is observed that the schedular criteria pertaining to 
mental disabilities underwent revision during the pendency of 
this appeal.  Such change was effective November 7, 1996.  

Before November 7, 1996, a 50 percent rating for PTSD is 
appropriate where the evidence reveals that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

In order to achieve the next-higher 70 percent rating under 
the old version of Diagnostic Code 9411, the evidence must 
show that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996).

The Board has reviewed the evidence of record and finds that 
the 50 percent disability evaluation in effect prior to 
November 7, 1996, appropriately reflects the severity of the 
veteran's PTSD during that period and that a higher rating is 
not warranted.  

In reaching the above conclusion, the Board relies in part on 
a January 1994 private psychiatric evaluation report.  At 
that time, the veteran reported an unstable employment 
history and a damaged marital relationship.  Objectively, he 
was dressed appropriately and displayed adequate hygiene.  He 
had a narrow range of affect but was fully oriented .  He had 
no concentration difficulties and average short-term memory, 
with some weakness in long-term memory.  He also had some 
weakness in abstract intellectual ability but his overall 
intellect was estimated to be in the average range.  

The Board acknowledges a February 1995 VA examination report 
showing complaints of irritability, as well as anxiety upon 
watching movies relating to war.  The veteran also stated 
that he had no interest in hobbies and had only minimal 
contact with others.  The Board also acknowledges findings of 
depression and neurosis noted in a September 1995 VA 
consultation sheet.  Finally, the Board acknowledges an 
October 1995 psychiatric assessment, in which the veteran was 
found to be moderately limited in his ability to remember 
worklike procedures and to understand and remember very short 
and simple instructions.  He was markedly limited in his 
ability to remember and understand detailed instructions.  He 
was further found to be markedly limited as to concentration 
and as to his ability to perform activities within a 
schedule, maintain regular attendance and work in 
coordination with or proximity with to others.  However, 
these findings are deemed consistent with the 50 percent 
evaluation under the old version of Diagnostic Code 9411, 
contemplating considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or reflecting considerable industrial impairment.

Bolstering the above conclusion is the fact that, prior to 
November 7, 1996, the veteran has consistently been assigned 
Global Assessment of Functioning (GAF) scores between 50 and 
60 under the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Indeed, a GAF score of 60 was 
assigned upon private evaluation in January 1994.  At his 
February 1995 VA examination, the veteran was assigned a GAF 
score of 50-55.  Finally, an undated VA outpatient treatment 
report situated with records from 1995 contains a GAF score 
of 55.  The Board notes that 
GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).   Moreover, while a 
score of 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), these 
findings have not been demonstrated in the record.

Finally, the Board calls attention to an undated VA treatment 
record that further supports the conclusion that an increased 
evaluation for PTSD is not justified here.  In that document, 
which is situated with records from 1995, the veteran's PTSD 
symptoms are noted to be minimal.  Indeed, the veteran was 
not very preoccupied by nightmares and did not complain of 
any flashbacks.

In summation, then, the competent evidence of record prior to 
November 7, 1996, shows a disability picture consistent with 
the 50 percent evaluation for PTSD under the schedular 
criteria then in affect.  A higher rating is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Effective November 7, 1996, the rating criteria for PTSD was 
revised.  From that point onward, a 50 percent rating is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 

In order to warrant the next-higher 70 percent evaluation, 
the evidence must demonstrate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Following a review of the relevant evidence, the Board 
determines that, from November 7, 1996, until October 4, 
2002, the veteran's currently assigned 50 percent rating 
under the revised criteria for psychiatric disabilities is 
appropriate and there is no basis for a higher evaluation.  

In reaching the above conclusion, the Board acknowledges a 
private psychiatric assessment dated in December 1996 which 
noted periodic flashbacks and dreams related to the veteran's 
military experiences.  The Board also recognizes VA clinical 
records dated throughout 1998, which show treatment for 
anxiety and neuroses.  In a March 1998 report, the veteran 
also complained of sleeping difficulties and hypervigilance.  
At that time, the veteran explained that he had no social 
life.  He was noted to be angry and irritable.  Moreover, the 
Board acknowledges a July 1998 VA psychiatric examination, in 
which the veteran complained of sleeplessness and recurring 
dreams.  The veteran also reported marital difficulties in 
part due to his anger problems.  Objectively, his affect was 
depressed and anxious and he was difficult to follow.  His 
thought process was circumstantial and disorganized and he 
appeared to be easily confused.  

Further regarding the veteran's PTSD symptomatology, the 
Board also acknowledges a May 2000 private psychiatric 
assessment which noted marked mood swings and irritability.  
That report contained a GAF score of 48, reflecting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

The Board finds that the above findings are already 
contemplated in the currently assigned 50 percent evaluation 
in effect during the period in question.  Indeed, the 
evidence does not demonstrate the symptoms associated with 
the next-higher 70 percent evaluation under the revised 
version of Diagnostic Code 9411.  For example, there is no 
showing of suicidal ideation.  To the contrary, the veteran 
denied suicidal and homicidal thoughts in a March 1998 VA 
outpatient treatment report.  The evidence also fails to 
reveal obsessional rituals or impaired impulse control.  
Furthermore, there was no showing that the veteran's speech 
was intermittently illogical, obscure, or irrelevant.  
Rather, upon VA examination in July 1998 the veteran's speech 
was clear and he exhibited a fair ability to express himself.  
There was also no showing of spatial disorientation.  To the 
contrary, the veteran was fully oriented, as demonstrated in 
VA clinical records dated in 1998 and also at his July 1998 
VA examination.  Additionally, the evidence fails to 
establish a neglect of personal appearance and hygiene.  
Indeed, while the veteran was slightly disheveled in a March 
1998 VA treatment session, he demonstrated appropriate 
grooming and hygiene upon VA examination in July 1998.  Also 
per the July 1998 VA examination report, the veteran's 
concentration was fair and his memory was good.  Judgment and 
insight were also fair.  Finally, his relationships with 
others seemed fair, and he had a medium amount of contact 
with others, primarily at work.

Based on the foregoing, then, for the period from November 7, 
1996 until October 4, 2002, the veteran's disability picture 
is not shown to be most nearly approximated by the next-
higher 70 percent evaluation under the revised version of 
Diagnostic Code 9411.  

As of October 4, 2002, the veteran is assigned a 70 percent 
rating for his service-connected PTSD.  In order to achieve 
the next-higher 100 percent evaluation, the evidence must 
reveal total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board has reviewed the competent evidence during the 
period in question and finds no support for assignment of the 
next-higher 100 percent rating.  Indeed, the evidence does 
not show impairment in thought processes or communication.  
Rather, upon VA examination in October 2002 and December 
2005, the veteran's speech was clear and he had a good 
ability to express himself.  Furthermore, the evidence does 
not reveal any delusions or hallucinations.  (A January 1994 
private orthopedic record notes that the veteran's 
psychiatric symptomatology includes hallucinations, but this 
is not shown in the actual objective evidence pertinent to 
the veteran's psychiatric treatment.)  Moreover, there is no 
demonstration of disorientation.  To the contrary, VA 
examination in both October 2002 and December 2005 indicated 
that the veteran was appropriately oriented.  There is also 
no showing of memory loss for names of close relatives, own 
occupation or own name.  The veteran was assigned GAF scores 
of 45 and 38 in 2002 and 2005, respectively.  Such GAF 
scores, while low, do not contemplate behavior considerably 
influenced by delusions or hallucinations or dangerousness to 
oneself or others, which would be more consistent with a 
total rating under Diagnostic Code 9411.  

Regarding the ability to perform activities of daily living, 
it is noted that the veteran had poor personal hygiene upon 
VA examination in October 2002.  However, the December 2005 
VA examination report indicated appropriate grooming.  The 
December 2005 examination report did note that the veteran's 
PTSD rendered him unable to complete some daily tasks.  
However, the overall evidence, as described above, does not 
support assignment of the next-higher 100 percent evaluation.  
Indeed, the veterans symptoms as noted upon VA examination in 
December 2005, including intrusive memories, nightmares, 
diminished interest in normal activities, detachment from 
others, restricted affect, sleep disturbance, anger 
outbursts, concentration problems and hypervigilance with 
exaggerated startle response are all appropriately 
contemplated in the 70 percent rating currently in effect 
from October 4, 2002.  

In conclusion, the veteran's currently assigned 50 percent 
rating for PTSD prior to October 4, 2002, and his 70 percent 
evaluation thereafter, are appropriate and there is no basis 
for an increased rating during any part of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

IV.  Increased rating- fibromyalgia

The veteran is assigned a 10 percent evaluation for 
fibromyalgia effective November 30, 1992.

Diagnostic Code 5025, expressly concerning fibromyalgia, did 
not come into effect until May 7, 1996.  Therefore, prior to 
this date, the Board must evaluate the disability in question 
by analogy.  See 38 C.F.R. § 4.20.  To this end, the Board 
finds that Diagnostic Code 5002, concerning rheumatoid 
arthritis, involves comparable symptoms and affects similar 
functions.  As such, this Code section will be considered 
prior to May 7, 1996.

Under Diagnostic Code 5002, a 20 percent rating is warranted 
where the evidence shows rheumatoid arthritis as an active 
process, with one or two exacerbations a year in a well-
established diagnosis.  That Code section further provides 
that chronic residuals, such as limitation of motion or 
ankylosis, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002, provided that limitation of 
motion is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.  Moreover, as the 
disability at issue is musculoskeletal in nature, the Board 
must also consider any additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The evidence of record indicates an active disease process of 
fibromyalgia throughout the rating period on appeal.  As 
such, the minimum 20 percent evaluation under Diagnostic Code 
5002 is warranted here, by analogy.  
Indeed, upon VA examination in July 1993, the veteran 
reported marked fatigue, weakness and soreness of the muscles 
in his neck, shoulders, back, arms and legs.  Such symptoms 
worsened with stress.  The diagnosis was fibromyalgia 
syndrome.  Upon private evaluation in January 1994, the 
veteran complained of muscle cramps and muscle spasms all 
throughout his body.  He also complained of constant 
stiffness and soreness in the left shoulder, lower back and 
neck.  A diagnosis of fibromyalgia was rendered.  
Additionally, in a pain questionnaire completed in September 
1994 in association with a disability determination of the 
State of Missouri, the veteran complained of constant pain in 
the knees, ankles, feet, hands, shoulders.  Moreover, VA 
outpatient treatment records dated in 1995 reveal complaints 
of stiffness and achiness in the neck, shoulders, hands, 
right ankle and lower back.  Fibromyalgia was again 
indicated.  Furthermore, the veteran was admitted to John L. 
McLellan Memorial Hospital with complaints referable to 
fibromyalgia in June 1995.

While the above evidence supports a 20 percent evaluation for 
fibromyalgia through application of analogous Diagnostic Code 
5002 prior to May 7, 1996, a rating in excess of that amount 
is not warranted.  Indeed, assignment of separate evaluations 
for chronic residuals, rated based on limitation of motion of 
the affected joint groups, is not appropriate here because 
limitation of motion has not been objectively confirmed.  For 
example, while VA examination in July 1993 showed marked 
trigger point tenderness of the neck, shoulders, forearms, 
upper back, low back and thighs, there was no swelling, 
redness, heat, effusion, deformity, or weakness of any joint 
and the veteran's strength was good.  Moreover, upon private 
examination in January 1994, the veteran had full range of 
motion of the elbows, wrists, fingers, hips and ankles.  
While the veteran had slight limitation of motion of the 
spine, and knees, and as to forward shoulder elevation, such 
findings were related to the veteran's psychiatric problems 
and not to fibromyalgia.  There was no evidence of any 
inflammation or deformity of the joints.  Finally, while 
objective findings in a February 1995 VA progress note 
indicated limited mobility due to muscle stiffness and pain, 
the veteran's gait was stable. 

For the reasons discussed above, a rating in excess of 20 
percent is not justified through assignment of separate 
evaluations for chronic residuals affecting the joints.  
Moreover, as there is no objective confirmation of limited 
motion, DeLuca considerations do not serve to justify a 
higher evaluation here.  

Because the veteran's service-connected fibromyalgia also 
involves a muscular component, the Board has also considered 
whether the veteran is entitled to an evaluation in excess of 
20 percent on the basis of muscle impairment.  In this 
regard, it is noted that 38 C.F.R. § 4.56 addresses factors 
to be considered in the evaluation of muscle injuries.  As in 
effect during the period in question, 38 C.F.R. § 4.56 
defines slight muscle injuries as involving slight, if any, 
evidence of fascial  defect or of atrophy or impaired tonus, 
with no significant impairment of function.  Signs of 
moderate muscle injury include moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, with 
definite weakness or fatigue.  

As the veteran's fibromyalgia involves various muscle groups, 
the Board has considered 38 C.F.R. § 4.73, Diagnostic Codes 
5301-5323, which cover any potentially affected muscles.  It 
is noted that none of these Diagnostic Codes provide a 
compensable evaluation for slight impairment.  Moreover, 
while the record establishes complaints of muscle ache and 
spasms, the competent evidence fails to demonstrate moderate 
impairment as defined under 38 C.F.R. § 4.56.  Indeed, VA 
examination in July 1993 expressly noted that there was no 
tissue loss, no damage to tendons and no muscle herniation.  
There was trigger point tenderness, but this is accounted for 
in the 20 percent evaluation awarded by analogy under 
Diagnostic Code 5002 for the systemic affects of the 
veteran's fibromyalgia.  

For the foregoing reasons, the veteran is not entitled to a 
higher evaluation based on disability to any muscle group. 

Finally, while headaches can be a component of fibromyalgia, 
and while the objective evidence reflects headache 
complaints, a higher evaluation is not warranted on this 
basis.  Indeed, in a January 1993 letter written by Dr. H. R. 
P., the veteran's headaches were attributed to myofascial 
pain and migraines, rather to his fibromyalgia.

In summation, then, prior to May 7, 1996, the veteran is 
entitled to a 20 percent evaluation for his service-connected 
fibromyalgia.  Such 20 percent rating represents the minimum 
available disability evaluation under Diagnostic Code 5002 
for rheumatoid arthritis, the rating code most closely 
analogous to fibromyalgia during the period in question.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Effective May 7, 1996, fibromyalgia is evaluated under its 
own Diagnostic Code, 5025.  Again, the RO assigned a 10 
percent evaluation for that disability.  However, the Board 
finds that the veteran's disability picture most nearly 
approximates the criteria for a 20 percent evaluation.  
Specifically, a 20 percent rating is warranted where the 
evidence demonstrates episodic fibromyalgia with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  

The veteran's October 1996 hearing testimony before the RO 
reflected complaints of joint pain and stiffness, as well as 
muscle spasms.  Private treatment reports dated in 1997 and 
1999 reflect ongoing complaints of generalized pain and 
discomfort due to fibromyalgia.  In a February 1998 report, 
the veteran stated that his symptoms were getting 
progressively worse.  A pain questionnaire completed in Match 
1999 in association with a State of Missouri disability 
determination again reported complaints of joint and muscle 
pain of the knees, ankles, shoulders, neck, back, wrists, and 
feet, exacerbated with exercise.  Furthermore, a May 2000 
private psychiatric report and an October 2002 VA PTSD 
examination referenced continued complaints of pain 
associated with fibromyalgia.  More recently, VA examinations 
in October 2005 and February 2006 indicated ongoing 
musculoskeletal symptoms and trigger points involving the 
neck, spine, shoulders, arms, elbows, hip/thighs, knees and 
lower legs.  

From the objective records, as detailed above, and from the 
veteran's own statements in support of his claim, the Board 
finds that the veteran's fibromyalgia involves exacerbations 
that are present more than one-third of the time.  Indeed, 
the veteran has consistently reported constant joint and 
muscle pain.  Moreover, while the VA examiner did note that 
the veteran's fibromyalgia symptomatology overlapped with his 
PTSD, depression, polysubstance abuse, personality disorder, 
somatization disorder and Briquet's syndrome, and that "99 
to 100 percent" of the veteran's symptomatology was "due to 
depression and somatization" he indicated that such figure 
was speculative.  Furthermore, it appears that, in 
attributing "99 to 100 percent" of the veteran's symptoms 
to depression and somatization, the examiner was referring 
only to the portion of the veteran's symptoms that overlap 
with other disabilities, and not to his overall disability 
picture in aggregate.  Indeed, the VA examiner went on to 
affirmatively state that the veteran did have an active 
disease process of fibromyalgia.  Moreover, the VA examiner 
further asserted that the veteran's fibromyalgia 
symptomatology had severe adverse impact on the veteran's 
ability to perform daily activities such as chores, shopping, 
exercise, sports and recreation.  

While recognizing that some percentage of the veteran's 
complaints are the result of somatization, the record 
nevertheless does contain objective findings pertaining to 
fibromyalgia and further shows that such symptoms are fairly 
debilitating.  As such, the Board finds the evidence to be in 
equipoise as to the existence of episodic exacerbations of 
fibromyalgia.  Therefore, the Board will resolve doubt in the 
veteran's favor and find that the criteria for a 20 percent 
evaluation under Diagnostic Code 5025 have been satisfied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

While a 20 percent rating under Diagnostic Code 5025 is found 
to be appropriate, the next-higher 40 percent evaluation is 
not for application here.  In order to achieve such 40 
percent rating, the evidence must demonstrate widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms on a constant or near-
constant basis.

The evidence of record does reveal widespread musculoskeletal 
pain and tender points.  The veteran has also complained of 
fatigue and headaches.  However, while such complaints have 
been consistent, the competent evidence does not allow for a 
finding of near-constant symptomatology such as to enable a 
grant of 40 percent under Diagnostic Code 5025.  Indeed, 
although the VA examiner speculated as to the exact 
percentage of the veteran's symptomatology was attributable 
to somatization, he made it clear that at least some amount 
of such somatization was taking place here.  Thus, it 
logically follows that the veteran's incidence of actual 
symptomatology from fibromyalgia was not constant or near-
constant.  As such the criteria for a 40 percent rating 
pursuant to Diagnostic Code 5025 have not been met.  

The Board has also considered whether any alternate 
Diagnostic Codes, as in effect from May 7, 1996, afford the 
veteran a higher rating.  However, there are no other 
relevant Code sections for consideration under 38 C.F.R. 
§ 4.71a.  Indeed, while analysis under Diagnostic Code 5002 
was necessary before a Diagnostic Code for fibromyalgia was 
created, it is now redundant to evaluate the condition under 
both codes.  Moreover, a higher rating is not possible under 
38 C.F.R. § 4.73, pertaining to muscle impairment, for the 
reasons previously discussed.   

In conclusion, throughout the rating period on appeal, a 20 
percent evaluation for the veteran's fibromyalgia is 
appropriate.  A rating in excess of that amount is not 
warranted.  Again in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  Earlier effective date- TDIU  

In a rating decision dated in March 2003, the RO awarded the 
veteran TDIU effective October 4, 2002.  Correspondence 
submitted by the veteran's accredited representative in June 
2004 expressed disagreement with that effective date.  It was 
contended that the veteran was entitled to TDIU from November 
30, 1992, the effective date of the veteran's award of 
service connection for fibromyalgia.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In determining the point at which entitlement to TDIU arose, 
it is necessary to briefly set forth the requirements for 
establishing such a claim.  According to the law, entitlement 
to a TDIU requires evidence of service-connected disability 
so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the veteran did not file a formal claim 
of entitlement to TDIU.  Rather, TDIU was granted by the RO 
in March 2003 on a showing of total occupational impairment 
demonstrated in a VA psychiatric examination conducted  on 
October 4, 2002.  As such, that date October 4, 2002, 
constitutes an informal claim and also represents the date 
upon which entitlement to TDIU arose.  

The Board has reviewed the evidence of record and finds no 
basis for an earlier effective date.  First, there is no 
evidence within one year prior to October 4, 2002, from which 
it was factually ascertainable that the veteran was unable to 
pursue substantially gainful employment due to service-
connected disabilities.

The Board has also considered whether any documents prior to 
October 4, 2002, serve as an informal claim for TDIU.  In 
this regard, the Board calls attention to an October 1993 
statement from the veteran in which he reported that he was 
"not able to function in the normal workplace and compete 
with normal, healthy people in a wage earning environment."  
He cited his fibromyalgia as the reason for such inability.  
However, while the letter clearly expresses the veteran's 
belief that his fibromyalgia was lessening his effectiveness 
at work, he did not state that such condition precluded him 
from maintaining substantially gainful employment.  Again, to 
constitute an informal claim, it must identify the benefit 
sought   See 38 C.F.R. § 3.155 (2005).  Thus, the October 
1993 statement does not meet the criteria for an informal 
claim.  

The evidence of record also contains letters written in 1994 
by M. K., a manager at a restaurant where the veteran was 
employed and Reverend J. M. H..  Both of those communications 
described the veteran's inability to function in the 
workplace.  Both authors indicated that a major obstacle for 
the veteran was his poor memory, lack of concentration and 
inability to follow instructions.  J. M. H. also indicated 
that the veteran would sometimes have flashbacks on the job.  
M. K. stated that the veteran remained employed with him only 
out of sympathy for his condition and commented that he could 
not honestly recommend him to any other employers.

The above correspondence can fairly be construed as an 
informal claim for TDIU.  Indeed, while it is true that the 
veteran was still working at the time of the letters 
described above, his job was only a part-time position at a 
local McDonald's.  The Board does not find that job to 
constitute substantially gainful employment.  

Although accepted as informal claims, the two letters 
detailed above cannot serve as a basis for an earlier 
effective date here.  Indeed, under 38 C.F.R. § 3.157 (b)(2), 
with evidence received from layman, the date of receipt of 
claim controls.  The letters from J. M. H. and  M. K were 
both received by VA in 2004.  As such, they do not assist the 
veteran in establishing an effective date prior to October 4, 
2002, for a grant of TDIU.  

Also submitted to the record is a copy of a disability 
determination made by the Social Security Administration in 
January 1996.  In that decision, the veteran was found to be 
disabled, in part due to PTSD and fibromyalgia. 

The SSA decision was submitted to demonstrate the veteran's 
inability to work and is thus fairly construed as an informal 
claim.  Moreover, it was received by VA in April 1996.  Thus, 
this date is found to be the date of claim.  However, that 
document does not establish entitlement to TDIU.  Indeed, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an SSA determination is not controlling for VA 
purposes, though it is pertinent to the present claim.  
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Here the medical evidence fails to show that the veteran was 
unable to maintain substantially gainful employment due to 
his service-connected disabilities until October 4, 2002.  
With respect to his PTSD, a private evaluation in January 
1994 and VA examinations in February 1995 and July 1998 
revealed GAF scores ranging from 50-60, essentially 
indicating only moderate symptoms or moderate difficulty in 
occupational functioning.  Moreover, while the claims file 
contains extensive evidence reflecting treatment for 
fibromyalgia, none of those reports indicates that the 
veteran was unable to maintain substantially gainful 
employment as a result of such symptomatology.  In fact, upon 
VA examination in July 1993, there was no swelling, redness, 
heat, effusion, deformity, or weakness of any joint and the 
veteran's strength was good.  Furthermore, upon private 
examination in January 1994, the veteran had full range of 
motion of the elbows, wrists, fingers, hips and ankles.  
While the veteran had slight limitation of motion of the 
spine, and knees, and as to forward shoulder elevation, such 
findings were related to the veteran's psychiatric problems 
and not to fibromyalgia.  There was no evidence of any 
inflammation or deformity of the joints.  Additionally, while 
objective findings in a February 1995 VA progress note noted 
limited mobility due to muscle stiffness and pain, the 
veteran's gait was stable.  Subsequent records show continued 
complaints but no findings of unemployability.

As noted previously, the appropriate effective date is always 
the later date between receipt of claim and the date upon 
which the entitlement arose.  As discussed above, an April 
1996 submission of an SSA disability determination here 
constitutes an informal claim.  However, the veteran was not 
deemed entitled to a grant of TDIU until the time of his VA 
examination performed on October 4, 2002.  As this date 
follows the receipt of an informal claim in April 1996, it is 
the appropriate effective date.  Accordingly, the veteran's 
request for an earlier effective date for a grant of TDIU 
must here be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
	
(CONTINUED ON NEXT PAGE)





ORDER

Service connection for Briquet's syndrome is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Service connection for a back disability is denied. 

Entitlement to an initial rating in excess of 50 percent for 
PTSD, prior to October 4, 2002, is denied.

Entitlement to an initial rating in excess of 70 percent for 
PTSD, from October 4, 2002, is denied.

An initial rating of 20 percent for fibromyalgia is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

An earlier effective date for an award of TDIU is denied.





____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


